UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

BOBBY GRUBBS,

                                   Plaintiff,

       vs.                                                      9:16-CV-1476
                                                                (TJM/DJS)

STEVEN GRIMALDI, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                   DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Daniel J. Stewart for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). Plaintiff alleges that the moving Defendants, prison

medical providers and officials, violated his civil rights while he was incarcerated in New

York State prisons.

       Magistrate Judge Stewart’s Report-Recommendation, dkt. # 46, issued on January

23, 2019, recommends that the motion for summary judgment of Defendants Richard

Adams, Vonda Johnson and Jon Miller be granted. Magistrate Judge Stewart finds that

Plaintiff failed to exhaust his administrative remedies with respect to Defendant Miller, and

that the medical care provided by Defendants Adams and Johnson did not violate

Plaintiff’s Eighth Amendment rights through deliberate indifference to a serious medical

                                                1
need.

        No party objected to the Report-Recommendation, and the time for such objections

has passed. After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice and the Court

will accept and adopt the Report-Recommendation.

        Accordingly,

        The Report-Recommendation of Magistrate Judge Stewart, dkt. # 46, is hereby

ACCEPTED and ADOPTED and the motion for summary judgment of Defendants Adams,

Johnson, and Miller, dkt. # 37, is hereby GRANTED.



IT IS SO ORDERED.



Dated:February 20, 2019




                                             2
